Motion Granted; Abatement Order filed April 9, 2013.




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-13-00163-CV
                                 ____________

                   JACQUELYN A. HINOJOSA, Appellant

                                       V.

    TEXAS WINDMILL APARTMENTS, LP D/B/A ROYAL OAKS OF
        PEARLAND and NEWPORT ASSET MANAGEMENT, INC.,
                          Appellees


                   On Appeal from the 129th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2009-64460


                         ABATEMENT ORDER

      This is an appeal from a final judgment signed February 1, 2013. On April 3,
2013, the parties filed an agreed motion to abate the appeal for sixty days to
complete a settlement agreement. We GRANT the motion and issue the following
order:

         The court ORDERS the appeal ABATED for a period of sixty days, and the
appellate timetable in this case suspended during the abatement. If the settlement is
completed, the parties are requested to file a motion to dismiss the appeal, or other
dispositive motion, within 10 days of finalizing the settlement.

         The appeal is ABATED, treated as a closed case, and removed from this
court’s active docket for a period of sixty days. Any party may file a motion stating
grounds for reinstating the appeal before the end of the sixty-day period, or the
court may reinstate the appeal on its own motion. Any party may also file a motion
to dismiss the appeal or other dispositive motion at any time. Any party may also
file a motion to extend the abatement period, if necessary.



                                  PER CURIAM




                                          2